DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 8-12, in the reply filed on 30 November 2021 is acknowledged.
Claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2011/0251332 A1, “Allen”) in view of Okamoto et al. (US 2003/0084820 A1, “Okamoto”).
With respect to claim 1, Allen discloses a two component polyurethane dispersion, i.e. two-component coating composition, comprising a first part comprising a binder and a second part comprising an isocyanate-functional hardener/crosslinker (Abstract, [0013]). The hardener/crosslinker can comprise additional additives including pigment ([0050], [0055]). The binder component includes a compound that is reactive with isocyanate groups ([0013], [0023-0024]), i.e. is isocyanate-curable. The first part corresponds to the binder component comprising an isocyanate-curable binder polymer presently claimed. The second part corresponds to the curing component comprising an isocyanate-functional curing agent presently claimed.
Allen does not disclose the pigment has a D50 particle size in the range of from 10 to 200 nm and a D95 particle size in the range of from 30 to 300 nm.
Okamoto teaches a finely divided pigment made of at least 95% particles, i.e. D95, having a particle size of less than 100 nm and an average particle size, i.e. D50, of 200 nm or less (Abstract, [0018], [0030]), which provides a colored product with a color hue having transparency, vividness, sharpness, and excellent fastness ([0018]). The pigment can be used with polyurethane ([0036]).
Allen and Okamoto are analogous inventions in the field of polyurethanes containing pigments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pigment of Allen to be the pigment taught by Okamoto in order to provide a pigment that provides a colored product with a color hue having transparency, vividness, sharpness, and excellent fastness (Okamoto, [0018]).
Regarding the curing component being free of any further color pigment, Allen discloses one or more auxiliary agents, such as a pigment ([0050]), can be added to the hardener/crosslinker component, i.e. curing component ([0055]); thus, when only one pigment is added to the curing component, then the curing component is free of any further color pigment. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the curing component contain only one kind of color pigment in order to provide a curing component having a desired color, and not a blend of colors.
With respect to claim 2, Okamoto teaches a finely divided pigment made of at least 95% particles, i.e. D95, having a particle size of less than 100 nm and an average particle size, i.e. D50, of 200 nm or less (Abstract, [0018], [0030]); these values overlap with the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
With respect to claims 4 and 11, Allen discloses one or more auxiliary agents can be added to the binder component ([0055]). The auxiliary agents include pigments ([0050]). Thus, the binder component comprises one or more color pigments as presently claimed.
Claims 3, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2011/0251332 A1, “Allen”) in view of Okamoto et al. (US 2003/0084820 A1, “Okamoto”), as applied to claims 1-2 above, and further in view of Kuramochi et al. (US 2005/0208292 A1, “Kuramochi”).
With respect to claims 3 and 9, Allen in view of Okamoto does not disclose the curing component comprises from 0.001 wt% to 0.5 wt% of the color pigment, based on the total weight of the curing component.
Kuramochi teaches a colored coating that is mixed with a coloring pigment and/or dye to an extent not to inhibit transparency ([0027]). The amount of the coloring pigment and/or dye is 0.01-20 parts by weight with respect to 100 parts by weight of the resin ([0028]), i.e. the pigment is present in an amount of 0.01-20 wt%. The resin includes polyurethanes having a crosslinking functional group; the crosslinking agent includes polyisocyanates ([0029]) and thus corresponds to the claimed curing component having an isocyanate-functional curing agent.
Allen in view of Okamoto and Kuramochi are analogous inventions in the field of isocyanate-functional coatings containing pigments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the pigment of Allen in view of Okamoto to be 
With respect to claims 8 and 10, Allen in view of Okamoto does not disclose the curing component comprises from 0.005 wt% to 0.1 wt% of the color pigment, based on the total weight of the curing component.
Kuramochi teaches a coating that is mixed with a coloring pigment and/or dye to an extent not to inhibit transparency ([0027]). The amount of the coloring pigment and/or dye is 0.01-20 parts by weight with respect to 100 parts by weight of the resin ([0028]), i.e. the pigment is present in an amount of 0.01-20 wt%. The resin includes polyurethanes having a crosslinking functional group; the crosslinking agent includes polyisocyanates ([0029]) and thus corresponds to the claimed curing component having an isocyanate-functional curing agent.
Allen in view of Okamoto and Kuramochi are analogous inventions in the field of isocyanate-functional coatings containing pigments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the pigment of Allen in view of Okamoto to be in an amount of 0.01-0.1 wt% as taught by Kuramochi in order provide color but not inhibit transparency (Kuramochi, [0027]).
With respect to claim 12, Allen discloses one or more auxiliary agents can be added to the binder component ([0055]). The auxiliary agents include pigments ([0050]). Thus, the binder component comprises one or more color pigments as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787